Citation Nr: 0105008	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-28 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected left varicocele on an extra-
schedular basis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active duty training from May 1984 to July 
1984, and active duty from June 1985 to August 1985, and from 
March 1986 to May 1986.

This appeal arises from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted service connection for a 
left varicocele, and assigned a 10 percent evaluation.  The 
veteran appealed the evaluation, and in December 1999, the 
Board confirmed the veteran's 10 percent evaluation.  In its 
decision, the Board remanded the issue of an extra-schedular 
evaluation for the veteran's service-connected left 
varicocele under the provisions of 38 C.F.R. § 3.321(b)(1).  
In November 2000, the RO determined that an extra-schedular 
evaluation was not warranted.  


FINDING OF FACT

The veteran's service-connected left varicocele has not 
caused marked interference with employment nor resulted in 
frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected left varicocele on an extraschedular 
basis have not been met.  Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. § 
3.321(b)(1) (2000).






REASONS AND BASES FOR FINDING AND CONCLUSION

According to 38 C.F.R. § 3.321(b)(1) (2000), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The veteran has alleged that his left varicocele interferes 
with his work.  Specifically, he has alleged that he misses 
work, or must go home from work early, due to pain from his 
left varicocele, and that this disability prevents him from 
lifting at work.  He argues that use of his stomach muscles 
at work aggravates his pain.  He states that he often goes 
into work on Fridays to make up lost time.  His wife has 
testified that he has come home from work early due to his 
pain.  

The veteran's service medical records show that he was 
administratively separated from service after continual 
complaints of nausea, vomiting and nervousness.  He was 
assigned an Axis I diagnosis of "psychological factors 
affecting physical condition, severe" which existed prior to 
service.  

Post-service VA and non-VA records, dated between 1996 and 
1998, to include a November 1996 Minnesota Multiphasic 
Personality Inventory (MMPI-2) test, are significant for a 
history of difficulty holding jobs (i.e., about 20 jobs in 
the first few years of marriage), attention deficit 
hyperactivity disorder and a tendency to somatize and focus 
on physical problems when anxious.  Records from the 
Midelfort Clinic, dated between 1994 and 1997, show ongoing 
treatment for attention deficit disorder and impulse control 
disorder, with a history of significant anger, impulsivity 
and hostility.  

The veteran's employment records, dated between 1996 and 
1997, show that he was absent from his job a great deal.  
However, these records indicate that he missed work due to 
(otherwise unspecified) illness a total of about three days.  
The reasons indicated for his missed work tended to be listed 
as "unknown."  He had two sick days in 1996 and 1997, and 
he carried over 24 hours of sick leave (out of 48 hours 
earned) from 1997.  

In a November 1997 evaluation for entitlement to Chapter 31 
vocational rehabilitation, it was determined that the 
veteran's left varicocele had not caused a serious employment 
handicap.  

A VA hospital report, dated in December 1997, shows that the 
veteran underwent a left varicocelectomy.  The veteran 
tolerated the procedure well and there were no complications.  
VA records dated between February and May of 1998 show that 
he was advised not to life more that ten and twenty pounds, 
respectively.  An ultrasound test from a private health care 
provider, Luther Midelfort, dated in May 1998, noted small 
bilateral varicoceles, and was otherwise normal.  A VA 
genitourinary examination report, dated in May 1998, shows 
that the genitals were normal.  The diagnosis was status post 
left varicocelectomy.  Scrotal support and nonsteroidal anti-
inflammatory drugs were recommended.  

VA outpatient treatment reports, dated between 1997 and 2000, 
show occasional treatment for groin pain.  A January 2000 
report notes that the veteran had missed neuropsychiatric and 
mood intake appointments, and that he had returned to work 
and "was dealing with a busy schedule."

In March 1999, the case was remanded by the Board so that the 
veteran could provide documentation as to the impact that his 
service-connected left varicocele has had upon his 
employment.  This documentation could include employment 
records or other evidence that would tend to show that his 
disorder had caused marked interference with his employment.  
The RO sent a letter to the veteran in December 1999 
requesting this information.  In reply, he submitted a "pain 
log," dated between December 1999 and January 2000, which 
shows that he continually complained of groin pain.  

In March 2000, the RO referred the veteran's case to the 
Director, Compensation and Pension Service (C&P), for an 
extraschedular evaluation.  In August 2000, a reply was 
received.  In its reply, C&P noted that the November 1997 
evaluation for entitlement to Chapter 31 vocational 
rehabilitation found no basis to conclude that the veteran's 
left varicocele was a serious employment handicap.  C&P 
similarly concluded that an extraschedular evaluation was not 
warranted.  

The Board finds that an extraschedular evaluation is not 
warranted.  There is no objective evidence that the service-
connected left varicocele has caused marked interference with 
his employment.  Moreover, there is no medical evidence 
showing that this disorder has resulted in frequent periods 
of hospitalization.  In fact, the only record of 
hospitalization was dated December 1997; at which he time he 
voluntarily underwent a left varicocelectomy.  Although the 
veteran has clearly missed a great deal of work, his 
employment records indicate most of the lost time was for 
unknown reasons, and that only two days of missed work was 
attributed to sick leave in both 1996 and 1997.  These 
records therefore do not show that the veteran had marked 
interference with his employment due to his left varicocele.  

As a final matter, the Board has considered an article 
submitted by the veteran concerning varicocele ligation for 
pain.  However, this article does not assert that men who 
have undergone this operation tend to sustain a marked 
interference with employment or frequent periods of 
hospitalization, nor does it discuss the clinical findings in 
the veteran's case with any specificity.  These findings 
include a left varicocele and an attention deficit disorder 
with a history with somatic complaints.  The Board therefore 
finds that the cited material is general in nature and that 
it does not reasonably approximate the clinical findings in 
the veteran's case.  See e.g., Sacks v. West, 11 Vet. App. 
314 (1998).  Therefore it does not provide medical evidence 
demonstrating that an extraschedular evaluation is warranted.  

In conclusion, it is found that, because the veteran has not 
demonstrated that the application of the regular schedular 
standards would be impractical, the preponderance of the 
evidence is against his claim for entitlement to an 
evaluation in excess of 10 percent for the service-connected 
left varicocele on an extraschedular basis.


ORDER

An evaluation in excess of 10 percent for service-connected 
left varicocele on an extraschedular basis is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

